Title: To James Madison from Daniel Clark, 17 August 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 17 August 1803
I received by last Post a Letter from Governor Claiborne in which he asked for information respecting the Boundaries & population of Louisiana and supposing that he meant to communicate the result of his enquiries to you I have taken pains to obtain the best official statements which I now forward. By the Census of 1785 and a Comparison with that of the present Year you will see the increase that has taken place and will be able to judge of the tendency of emigration to particular districts. The number of Slaves has decreased since 1785 notwithstanding the importations that took place till the end of 1792, but this must be principally attributed to the ravages of the small Pox and a want of a proportionate number of females to keep up the Stock. In the Census, I have begun with the lowest district viz that between the Balize & the City & have continued them as you ascend the River, so that by an inspection of the Manuscript map, now inclosed which is the most exact ever made of the Western part of this Country you will be able to see the situation of each and the distance from the Capital. Monsr Lafon of this City who to oblige me has made this map, has in his possession materials to compleat almost a perfect map of the Country, and would undertake the work on a large Scale if it suited our Government to give him encouragement to prosecute the work. On the subject of Lands I have said in the remarks already forwarded you all that I know & for fear of accident I now send a duplicate of them & of my Letter of the 26th. ulto. which inclosed them. I have the Honor to remain with respect Sir Your most obedient & most humble Servt.
Daniel Clark

 

   
   RC and first and second enclosures (DNA: RG 59, CD, New Orleans, vol. 1); remaining enclosures (DNA: RG 59, TP, Orleans, vol. 2). For surviving enclosures, see n. 1.



   
   The first enclosure (1 p.; docketed by Wagner) is a “Census of Louisiana in the Year 1785,” which noted the population of whites, free people of color, and slaves. A second enclosure (1 p.) is a “Census of the districts or Posts of Louisiana & West Florida” and is docketed by Wagner as being “taken from the latest returns.” The other enclosures include a statement of duties received each month at the customhouse at New Orleans in 1802 (1 p.); an 1803 census of New Orleans, noting the population of whites, free people of color, and slaves (1 p.); and a “Statement of the Population of the Settlements of Upper Louisiana with the Births, Marriages, Deaths, Stock and Productions of the Year 1799” (2 pp.; docketed by Wagner). A copy of a fourth enclosure (1 p.), marked no. 3 and entitled “Census of the Districts or Posts of Louisiana & West Florida,” is filed separately as an enclosure in Wagner’s digest of Louisiana material.



   
   Enclosure not found. Demand for his work was so great that Lafon published a map of the Orleans Territory in 1807 (Sowerby, Catalogue of Jefferson’s Library, 4:107).



   
   Barthélemy Lafon (1769–1820), surveyor, architect, and city planner, was born in France and came to New Orleans in 1789 or 1790 (Historic New Orleans Collection Quarterly 11, no. 1 [1993]: 10).


